 

Exhibit 10(n)-1

 

January 20, 2009

 

RESOLUTION

 

TCF FINANCIAL CORPORATION

Compensation / Nominating / Corporate Governance Committee

Independent Sub-Committee

 

RE:  Amendment of Goal Under Director Stock Grant Program

 

WHEREAS, vesting of restricted stock awards to directors under the TCF Financial
Directors Stock Grant Program is based on the attainment of a goal (currently
20% ROTE); and

 

WHEREAS, if the goal is not achieved in any year, no vesting occurs for that
year, except if some or all of the restricted shares are not vested on the basis
of goals by ten (10) years after the grant date, and if the director is still
with the company on that date, then any remaining restricted shares will become
vested on that date.

 

WHEREAS a subcommittee of the Compensation Committee (the “Independent
Subcommittee”) comprised of Directors Goldberg and Schwalbach has been
established, the members of which meet the requirements for “outside director”
status under Internal Revenue Code Section 162(m) and “non-employee director”
status under Securities and Exchange Commission Rule 16b-3; and

 

WHEREAS, the Independent Subcommittee recommends amendment of the goal for 2009
and thereafter.

 

NOW, THEREFORE BE IT HEREBY

 

RESOLVED, that the goal for vesting of restricted stock awards under the
Directors Stock Grant Program for fiscal year 2009 and thereafter shall be
attainment of the median return on average equity (as defined in the Amended and
Restated TCF Financial Incentive Stock Program) during the same period by TCF
Financial’s peer group.

 

FURTHER RESOLVED, that TCF Financial’s peer group each year shall be as
disclosed in the proxy for the year in question.

 

FURTHER RESOLVED, that the terms of the Directors Stock Grant Program remain
unchanged and in full force in effect, and therefore if the goal is not
achieved, no vesting occurs for that year; however, if some or all of the
restricted shares are not vested on the basis of goals by ten (10) years after
the grant date, and if the director is still with the company on that date, then
any remaining restricted shares will become vested on that date.

 

 

CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION